 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 1 of 16 PageID #:10603



                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 MONETTE E. SACCAMENO,

 Plaintiff,

 v.                                                      Honorable Joan B. Gottschall

 OCWEN LOAN SERVICING, LLC; and                          Case No.: 15-cv-01164
 U.S. BANK NATIONAL ASSOCIATION,
 as trustee for C-Bass Mortgage Loan Asset-
 Backed Certificates, Series 2007, RP1,

 Defendants.


  PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT AS A MATTER OF LAW

        Plaintiff Monette E. Saccameno, by and through counsel, responds in opposition to the

Motion for Judgment as a Matter of Law (DE #314) filed by Defendants Ocwen Loan Servicing,

LLC and U.S. Bank National Association, as trustee for C-Bass Mortgage Loan Asset-Backed

Certificates, Series 2007 RP1 (hereinafter collectively “Ocwen”) as follows:

                                      INTRODUCTION

        At the close Ocwen’s case-in-chief on April 9, 2018, ECF No. 256, defendants moved for

a judgment as matter of law. After the Court reserved its ruling on the motion, the jury found in

the Plaintiff’s favor on each of the four claims brought before it and awarded a grand total of

$3,582,000 in damages. These claims included: (1) breach of contract (Count I); (2) violation of

the Fair Debt Collection Practices Act (“FDCPA”) (Count II); (3) violation of the Illinois

Consumer Fraud and Deceptive Business Practices Act (“ICFA”) (Count III); and (4) violation of

the Real Estate Settlement Procedures Act (“RESPA”) (Count IV). Ocwen argues it is entitled to

a judgement as a matter of law because there was no legally sufficient evidentiary basis for a


                                               1
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 2 of 16 PageID #:10604



reasonable jury to find that Saccameno had proven the necessary elements of her claims.

       While Ocwen’s counsel’s brief is very well written, it is completely detached from the

record evidence in this case, like many of the motions and briefs filed by Ocwen in this case

beginning with pre-trial motions and continuing through the post-trial filings in this case. Also, it

must be noted that Ocwen asserts no challenge to the jury’s verdict as to the FDCPA claim,

effectively rendering moot its challenge to the compensatory damages awarded in this case.

                                   STANDARD OF REVIEW

       A court should only grant a Rule 50 motion if the moving party shows that no reasonable

jury would have returned a verdict against it. E.E.O.C. v. Mgmt. Hospitality of Racine, Inc., 666

F.3d 422, 431-32 (7th Cir. 2012). As the Seventh Circuit noted, “[a]ttacking a jury verdict is a hard

row to hoe.” Sheehan v. Donlen Corp., 173 F.3d 1039, 1043 (7th Cir. 1999). The court should

consider the totality of the evidence, and view the evidence in a light most favorable to the non-

moving party, and in a light that supports the verdict. Wallace v. McGlothan, 606 F.3d 410, 418

(7th Cir. 2010). The court “shall not second-guess the jury’s view of the contested evidence; the

proper inquiry is whether, given the totality of the evidence, [plaintiff] presented sufficient

evidence from which a reasonable jury could find in [her] favor.” David v. Caterpillar, Inc., 324

F.3d 851, 858 (7th Cir.2003). Cygnar v. City of Chi., 865 F.2d 827, 834 (7th Cir. 1989). A moving

party may be sanctioned for making a frivolous argument that no evidence existed to support a

jury’s verdict. Littlefield v. Mack, 750 F. Supp. 1395, 1404 (N.D. Ill. 1990) aff’d sub nom.

Littlefield v. McGuffey, 954 F.2d 1337 (7th Cir. 1992) (sanctions against counsel for their frivolous

argument that no evidence existed to support the verdict).




                                                 2
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 3 of 16 PageID #:10605



                                             ARGUMENT

        Ocwen’s motion argues there was no legally sufficient evidentiary basis for a reasonable

jury to find for Saccameno on her breach of contract, RESPA, or ICFA claims. To take this

position, Ocwen ignores the explicit findings of the jury and the one-sided nature of the evidence

at trial against Ocwen, and repeats the same arguments this Court has rejected multiple times.

  I. OCWEN DOES NOT CONTEST THE JURY VERDICT UNDER THE FDCPA RENDERING ITS
     CHALLENGES TO THE BREACH OF CONTRACT AND RESPA CLAIMS MOOT

        As the Court is well aware, the verdict form in this case requested that the jury return an

award of actual damages upon a finding of liability for Saccameno under the breach of contract,

RESPA, and FDCPA counts. The award of damages associated with these counts is a lump sum.

Ocwen does not challenge the verdict as to the FDCPA count. As Saccameno argued in response

to the motion for remittitur, her injuries arise from a single set of indivisible facts. In this situation,

the unchallenged FDCPA verdict moots Ocwen’s attack on the RESPA and breach of contract

claims. “[W]here several causes of actions are charged and a general verdict results, the verdict

will be sustained if there are one or more good causes of action or counts to support it[.]” Hudson

v. City of Chi., 881 N.E.2d 430, 451 (2007). Accord, Kossman v. Ne. Ill. Reg’l Commuter R.R.,

211 F.3d 1031, 1037 (7th Cir. 2000). “Because there was a lump sum verdict in this case, however,

it is impossible to determine to what extent the award was based on any particular claim.” BP

Amoco Chem. Co. v. Flint Hills Res., LLC, 697 F. Supp. 2d 1001, 1017 (N.D. Ill. 2010).

        To the extent the Court disagrees and does not adjudicate as moot the challenges to the

breach of contract and RESPA verdicts, Saccameno responds as follows.




                                                    3
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 4 of 16 PageID #:10606



       II. OCWEN ADMITS BREACHING THE CONTRACT WITH SACCAMENO (COUNT I).

       Ocwen’s position from the beginning of the litigation through the first day of trial was that

all of Ocwen’s actions were proper because Saccameno had only paid 40 of 42 post-petition

payments during her Chapter 13 bankruptcy case. (R. 125). Ocwen was forced to concede that

Saccameno had in fact made all 42 post-petition payments on the mortgage loan account. This was

done by Saccameno’s counsel walking Ocwen through Ocwen’s own accounting records from its

system of record. (R. 284-293; P19, P21).

       There was no payment default by Saccameno post-discharge. (R. 302-303). Ocwen agrees

Saccameno should have been totally current in September of 2013 if the bankruptcy had been

processed correctly. (R. 312). However, Saccameno’s timely September 2013 payment (post-

petition) was rejected because Ocwen’s business records were wrong. (R. 306-307). Because of

Ocwen’s mistakes handling the bankruptcy discharge, from October 2013 through February 2015,

Ocwen rejected 17 straight payments from Saccameno. (R. 311). The Seventh Circuit has held

improper rejection of tendered mortgage payments is a breach of contract. Catalan v. GMAC

Mortg. Corp., 629 F.3d 676, 690 (7th Cir. Ill. Jan. 10, 2011).

       Ocwen also conceded that there was no provision of the mortgage contract that allowed

Ocwen not to apply payments made according to the mortgage contract or to foreclose on a

consumer that was not in default. (R. 548-549).

       III.    SACCAMENO PRESENTED AMPLE EVIDENCE OF MANY UNFAIR AND DECEPTIVE
               ACTS OVER SEVERAL YEARS TO SUPPORT THE JURY’S VERDICT

       Ocwen lacks a good faith basis to assert in brief there is no evidence of unfair and deceptive

acts in this case. Ocwen admitted an ICFA violation in its pretrial stipulations of fact. Ocwen

miscoded Saccameno’s bankruptcy discharge order and as a result, pursued collections against

Saccameno. (DE #174 ¶¶22, 24, 26, 27). Actions are unfair that are “inconsistent with, fail to

                                                  4
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 5 of 16 PageID #:10607



recognize, or contravene, a final court order.” Hammer at *68. Actions that attempt to convince a

consumer their bankruptcy had no effect on their obligation to pay a discharged debt sufficiently

states a claim for unfairness under ICFA. Czerniak v. Servis One, Inc., No. 15-CV-06473, 2017

U.S. Dist. LEXIS 49936, at *15 (N.D. Ill. Mar. 31, 2017).

       Saccameno provided voluminous additional amounts of evidence showing Ocwen engaged

in both deceptive and unfair practices. Ocwen admits to miscoding Saccameno’s bankruptcy as

dismissed. (DE #174 ¶¶22, 24, 26, 27). The jury could infer, based on the evidence, Ocwen took

this step intentionally to pursue unlawful debt collections. Ocwen admits miscoding Saccameno’s

bankruptcy was a serious mistake. (R. 141-142). This mistake restarted active collections and a

foreclosure that should have been dismissed. (R. 142-145).

       By July 23, 2013, Ocwen admits a copy of the bankruptcy discharge order was in its system

of record and every employee of Ocwen’s mortgage servicing business would be able to see the

bankruptcy discharge order. (R. 166, 169-170). Despite this, Ocwen still persisted in collections

against Saccameno until this lawsuit was filed in February of 2015. Ocwen ultimately conceded

that everything that occurred between July 23, 2013 and February 2, 2015 would not have occurred

if Ocwen had raised the bankruptcy discharge flag appropriately on July 23, 2013. (R. 319-320).

Raising the bankruptcy flag is simple and takes seconds. (R. 172). There is also evidence Ocwen

willfully ignored the bankruptcy court’s discharge order on August 8, 2013 when its bankruptcy

department refused to raise the bankruptcy discharge flag which would have stopped all collection

activity including the foreclosure. (R. 181).

       Ocwen conceded that all the communications with Saccameno between the discharge date

and August were incorrect because of the miscoding of the loan. Also, all the communications

between September of 2013 and February of 2015 were incorrect for the same reason. (R. 538-



                                                5
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 6 of 16 PageID #:10608



539). Ocwen conceded the 17 mortgage statements sent to Saccameno between September of 2013

and February 2015 would have contained inaccurate information because of Ocwen’s miscoding

of the loan. (R. 347-350).

       Ocwen also testified that after the bankruptcy discharge was entered the foreclosure

complaint should have been dismissed. (R. 561). Further, the foreclosure complaint that remained

pending in Cook County until March of 2016 sought a personal deficiency judgment “only against

parties who have not received a Chapter 7 discharge” and an order of eviction. (R. 562). Ocwen

conceded that the foreclosure module would not have remained open and the foreclosure case

would not have continued if the bankruptcy discharge had been processed correctly. (R. 574-575).

       Despite Ocwen’s testimony that the miscoding of Saccameno’s bankruptcy was a human

error, the employee’s judgment error created a big issue. Ocwen admits it did nothing to investigate

the scope and severity of the problem or to make sure no other borrowers were affected despite

having knowledge since 2011 that Ocwen had deficiencies in its [servicing] platform that require

Ocwen to use manual processes. (R. 551-552).

       Ocwen also provided evidence that it tampered with evidence during the litigation to cover

its own errors. The jury was also shown P24. This is a payment reconciliation history of

Saccameno’s account through September 27, 2016. This history covered the entirety of Ocwen’s

servicing of the Saccameno loan through the date of the document. (R. 351). This document has a

column on the far left which is titled “last change date.” This document revealed that Ocwen was

making changes to the payment history of Saccameno’s mortgage loan account approximately 18

months into the litigation. (R. 352). For instance, Ocwen changed the beginning balance of the late

charges and fees on the loan account on September 27, 2016, more than five years after the July

2011 date Ocwen initially “onboarded” the account into its system of record. (R. 353). This led to



                                                 6
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 7 of 16 PageID #:10609



a lengthy discussion of Ocwen’s multiple changes to Saccameno’s account records years after the

fact. Ocwen conceded that there was no information in the document that would tell the reader

what was changed or why it was changed. This includes multiple changes to the account records

during the litigation. (R. 358).

        Ocwen also had corporate knowledge of regulatory concerns expressed about problems

with its mortgage servicing system of record called REALServicing dating back to at least 2011.

These included regulatory findings of deficiencies in REALServicing including failure to keep

accurate books and records, failure to verify information on new accounts, servicing functions

dependent upon inadequate systems and insufficient controls in place, either manual or automated,

to catch all the errors and resolve them. Finally, the regulator found that prior to its review, Ocwen

did not take adequate steps to implement reforms that it was legally obligated to implement prior

to the 2011 agreement. (R. 361-374).

        Ocwen was also caught in numerous instances of deceptive testimony before the jury.

Probably the most notable example was the position Ocwen maintained that Saccameno had made

only 40 of 42 post-petition payments during her Chapter 13 bankruptcy plan. On the second day

of trial Ocwen was forced to concede its position was false and Saccameno had made all 42 post-

petition payments on the mortgage loan account required by the bankruptcy plan. (R. 284-293).

Ocwen’s actual accounting records are in Plaintiff’s Exhibits 19 and 21. Ocwen conceded at trial

these records were in its possession and readily available at all times relevant to this case. (R. 294).

        Ocwen also was forced to concede that Saccameno made all post-discharge payments that

were due between July and September of 2013. (R. 302-303). Ocwen had all the information

needed to determine Saccameno had paid all amounts due and owing in its records when it was

researching Saccameno’s account in August 2013. (R. 304). Ocwen was also forced to admit an



                                                   7
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 8 of 16 PageID #:10610



accurate review of its records in August of 2013 would have stopped everything that happened to

Saccameno over the ensuing four years and nine months. (R. 305). Ocwen agrees Saccameno

should have been totally current in September of 2013 if the bankruptcy had been processed

correctly. (R. 312). Saccameno also made her September 2013 payment timely. However, Ocwen

began rejecting Saccameno’s tendered mortgage payments because its own records were still

wrong and showed Saccameno’s account four to five months delinquent. (R. 306-307). From

September of 2013 to February 2015 Ocwen rejected 17 straight payments from Saccameno. (R.

311). Ocwen also did not dismiss the foreclosure action until March 2016, more than a year after

the lawsuit in this case was filed. (R. 311).

       IV.     SACCAMENO PRESENTED VOLUMINOUS EVIDENCE SUPPORTING AN AWARD OF
               PUNITIVE DAMAGES AT TRIAL.

       At the time of trial, Ocwen had run Saccameno through a mental, emotional, and financial

meat grinder for more than four years and nine months. The crushing hell Saccameno lived through

was born out of Ocwen’s arrogance and reckless disregard for the consumers who are unfortunate

enough to have Ocwen as their mortgage servicer. Saccameno did not choose Ocwen and cannot

escape them no matter how badly Ocwen has mistreated her over all these years.

       Ocwen’s utter contempt for its customers like Monette Saccameno is apparent from its

complete failure to remedy longstanding defects in its mortgage servicing system of record,

RealServicing. Many of these defects are tied directly to the events that transpired in this case.

Record evidence demonstrated Ocwen’s knowledge of serious deficiencies in REALServicing

dating back at least. (R.365). Ocwen had agreed to a number of going forward obligations resulting

from regulatory actions. (P42, P44). For instance, Ocwen was obligated to ensure that mortgage

files are accurate, complete and reliable and to maintain a system of robust internal controls and

oversight with respect to mortgage servicing practices performed by its staff and third-party

                                                8
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 9 of 16 PageID #:10611



vendors to prevent improper foreclosures and maximize struggling borrowers’ opportunities to

keep their homes. (R. 367). A 2012 targeted exam found Ocwen did not take adequate steps to

implement reforms that it was legally obligated to implement prior to the 2011 agreement. (R.

373).

        Ocwen acknowledged that it would be hard for anyone working in bankruptcy with even

rudimentary knowledge of bankruptcy to confuse a notice of final cure payment with any order

whatsoever, much less an order of dismissal (R. 139). Ocwen agrees there is no way to confuse

one for the other (R. 139-140). Ocwen admits this was a serious mistake (R. 141-142). Despite

acknowledging this was a serious mistake, Ocwen undertook no investigation to determine if any

other consumer’s loan was miscoded as dismissed instead of discharged (R. 131). Ocwen also did

not speak with the employee who Ocwen blamed for the miscoding at any time between June of

2013 and the trial in this matter (R. 132). Ocwen did not even send an email to the employee and

ask for an explanation of what caused the “mistake” (R. 132).

        By the time of trial, Ocwen had undertaken no investigation to determine if the employee

blamed for the miscoding had coded every file she touched improperly or any other file improperly.

Ocwen did not know how long the employee had worked for Ocwen when the mistake was made.

Ocwen could not say if the employee had worked for Ocwen for ten minutes or ten years when the

mistake was made. Ocwen never reviewed the employee’s employment file to determine her length

of employment. Ocwen did not know if the employee was still with Ocwen at the time of Ocwen’s

deposition, but believed she was no longer with the company by the trial. Ocwen undertook no

investigation to determine whether the mistake was isolated or widespread. Ocwen, in the nearly

five years since the mistake occurred, never made any inquiry to see if the mistake in coding

happened only to Saccameno or if the same mistake happened a million times. (R. 135-137).



                                                9
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 10 of 16 PageID #:10612



       V.      SACCAMENO PRESENTED SUBSTANTIAL EVIDENCE TO SUPPORT A VERDICT ON
               THE RESPA CLAIM.

       Ocwen next argues that Saccameno did not present sufficient evidence to support the jury’s

verdict in her favor on the RESPA count. Again, Ocwen ignores the record evidence in this case

addressing these very issues. In support of this position, Ocwen cites several cases for inapposite

propositions. Judge Bucklo dismissed the RESPA claim in Lesniak v. Bank of Am., N.A., because

the plaintiff failed to plead actual damages. See, 169 F. Supp. 3d 766, 773-74 (N.D. Ill. 2015).

Golbeck v. Johnson Blumberg & Assocs., LLC holds that there is “some support” for the idea that

a plaintiff must also suffer a financial loss from the RESPA violation to pursue emotional distress

damages. See, 2017 U.S. Dist. LEXIS 112493, at *32 (N.D. Ill. July 19, 2017). However, Golbeck

cites to Aiello v. Providian Fin. Corp., 239 F.3d 876, 881 (7th Cir. 2001) which addresses a

purported bankruptcy class action for violating the automatic stay. Golbeck also cites to Konieczka

v. Wachovia Mortg. Corp., 2012 U.S. Dist. LEXIS 42675, 2012 WL 1049910, at *4 (N.D. Ill. Mar.

28, 2012) but, this case, like Lesniak, dismisses the RESPA claim for failure to plead actual

damages. Likewise, Lane v. Vitek Real Estate Indus. Grp., 713 F. Supp. 2d 1092, 1101 (E.D. Cal.

2010) stands for the well-accepted proposition that a plaintiff must plead a RESPA violation

caused actual damages to be viable.

       Ocwen fails to discuss the law of the case as set out in the jury instructions which went to

the jury without objection. Saccameno has also repeatedly cited to the holding from Hammer on

this point as well. “Courts have held that the term "actual damages" includes not

only pecuniary losses but damages for emotional distress, humiliation or mental anguish as

well. See Hrubec v. Nat'l R.R. Passenger Corp., 829 F. Supp. 1502, 1505 (N.D. Ill. 1993). This

general holding has been applied specifically to actual damages arising under RESPA. See,

e.g., Catalan, 629 F.3d at 696("emotional distress damages are available as actual damages under

                                                10
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 11 of 16 PageID #:10613



RESPA"); see also Ploog v. HomeSide Lending, Inc., 209 F. Supp. 2d 863, 869-70 (N.D. Ill.

2002) (because "RESPA is a consumer protection statute," the statute's "actual damages provision

includes recovery for emotional distress"); Johnstone v. Bank of Am., N.A., 173 F. Supp. 2d 809,

815 (N.D. Ill. 2001)(emotional damages should be included in actual damages under RESPA

because "such damages will compensate individuals for privacy violations by allowing damages

for what, in some instances, may be the only harm resulting from the disclosure of confidential

information—namely, emotional distress"). Hammer at *86.

       Ocwen admitted all information needed to determine Saccameno had paid all amounts due

and owing was in Ocwen’s records as of August 2013 when Ocwen was researching the account.

(R. 304). Ocwen also conceded that an accurate review of its records in August of 2013 would

have stopped everything that happened to Saccameno over the ensuing four years and nine months.

(R. 305). Saccameno also made her September 2013 payment timely. However, that payment was

returned because Ocwen’s records had not been corrected and still showed the account four to five

months delinquent. (R. 306-307). After September of 2013, Ocwen rejected 17 straight payments

from Saccameno. (R. 311). Ocwen also did not dismiss the foreclosure action until March 2016,

more than a year after the lawsuit in this case was filed. (R. 311). Ocwen agrees Saccameno should

have been totally current in September of 2013 if the bankruptcy had been processed correctly. (R.

312). Thus, if Ocwen had properly researched Saccameno’s account Ocwen would have realized

she was not in default, corrected her account, dismissed the foreclosure and would not have begun

rejecting payments in September of 2013.

       A. Ocwen did not comply with RESPA in handling the July 17, 2013 letter.

       Ocwen claims that it appropriately reviewed Saccameno’s July 17, 2013 QWR, adequately

investigated the concerns and made appropriate corrections. This position is clearly contradicted



                                               11
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 12 of 16 PageID #:10614



by the record. By July 23, 2013, Ocwen admits that there is no doubt Ocwen had a copy of the

bankruptcy discharge order. (R. 166, 169). Ocwen admitted that after July 23, 2013, any employee

of Ocwen would have been able to see that the bankruptcy had been discharged instead of

dismissed. (R. 169-170). On July 25, 2013, Ocwen claimed it raised the bankruptcy discharge flag

on Saccameno’s account to indicate to any employee reviewing the file that the Chapter 13

bankruptcy had discharged. Ocwen also claimed this had the effect of unwinding the miscoding of

the bankruptcy as dismissed. (R. 171). Ocwen was later forced to admit it did not raise the

bankruptcy flag on this date because, as Ocwen ultimately conceded, if the bankruptcy flag is up

the foreclosure module is placed on hold and cannot proceed. (R. 315-318). Ocwen ultimately

conceded that everything that occurred between July 23, 2013 and February 2, 2015 would not

have occurred if Ocwen had raised the bankruptcy flag appropriately on July 23, 2013. (R. 319-

320).

        Still on July 25, 2013, Ocwen took numerous other steps intended to correct the errors from

the miscoding of Saccameno’s loan. (R. 173-176). However, at the end of this process, Ocwen still

claimed that Saccameno was sixty days past due and due for the May 1, 2013 payment. (R.177).

Ocwen admits that its bankruptcy department was aware of Saccameno’s bankruptcy discharge by

this time. Ocwen believed Saccameno missed two payments during the Chapter 13 bankruptcy

prior to discharge. Ocwen knew it could not collect those two payments because it did not respond

to the Notice of Final Cure Payment from the Bankruptcy Court. (R. 177). Even with explicit

knowledge of the bankruptcy discharge, Ocwen refused to raise the bankruptcy discharge on

August 8, 2013 because it claimed Saccameno had only made 40 post petition payments. (R. 181).

Also, the August 2013 statement to Saccameno showed a past due balance exceeding $5,000 and

attempted to collect the two payments that Ocwen believed were missing from the post-petition



                                                12
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 13 of 16 PageID #:10615



payments. In fact, in August, Ocwen applied a current mortgage payment from Saccameno to one

of the two payments Ocwen previously admitted was discharged in bankruptcy. (R. 186-187).

Ocwen agreed it could not collect those payments. (R. 276).

       This evidence shows Ocwen did not comply with 12 U.S.C. §2605(e)(2)(A) which requires

Ocwen to make appropriate corrections in the account of the borrower, including the crediting of

any late charges or penalties, and transmit the borrower a written notification of such correction….

Here, Ocwen completely bungled the correction(s) to Saccameno’s account including (1)

miscounting the number of post-petition payments made, (2) failing to raise the bankruptcy flag,

(3) misapplying a current payment to a payment Ocwen believed was past due. There is sufficient

evidence of each of these failures, including Ocwen’s concession of each of them, to support the

RESPA verdict.

       Saccameno clearly provided evidence of both pecuniary and non-pecuniary damages

arising from Ocwen’s failure to comply with RESPA. This includes prescription costs arising from

Saccameno’s treatment for depression and anxiety (R. 206, 209-210), loss of time spent attempting

to resolve these issues (R. 730-731, 772, 814, 819), loss of a job because of the distraction created

by this problem. (R. 788-789, 889-890). In addition, Saccameno was diagnosed with depression

and anxiety contemporaneously with Ocwen’s renewal of the foreclosure process and its rejection

of her mortgage payments. (R. 200-212). Witnesses described Saccameno as devastated (R. 730),

very upset, tearful, anxious, fearful (R.514-515), depressed, isolated (R. 741-742), agitated and

distracted (R. 891-893). This is ample evidence to support both economic and non-economic loss

under RESPA.

       After ignoring all of the record evidence that contradicts its position on this point, Ocwen

takes the position that Aiello requires financial loss before emotional distress damages can be



                                                 13
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 14 of 16 PageID #:10616



awarded. This is simply not the Aiello holding. In fact, Aiello is not even a RESPA case. According

to Judge Posner the issue in Aiello was whether the term actual damages under §362(h) of the

Bankruptcy Code is intended to include damages for purely emotional injury. RESPA is not even

mentioned in Aiello. To make this argument Ocwen completely ignores the law of the case. This

Court previously ruled at page 984 of the record and, as encompassed in the jury charges, that

Saccameno had to show actual damages which could include nonpecuniary damages. The Court

specifically cited to Stevens v. Capital One, 2016 Westlaw 4697986, Northern District of Illinois,

2016, a Judge Dow opinion, for this proposition. Ocwen does not mention the Court’s ruling in its

brief on this point.

        B. Ocwen Did Not Comply with its RESPA Obligations in the Handling of
           Correspondence After January 2014.

        Ocwen also contends it properly handled the letter it received on March 21, 2014 that was

sent by Susan Van Sky (P33). Van Sky testified she sent the letter along with all attachments to

Ocwen at that time. (R. 505). Ocwen claims that D13 and 14 were responses to the Van Sky QWR

at P33. Ocwen argues that, as a matter of law, its answer was sufficient. However, the Court

submitted these issues to the jury and the jury found that Ocwen violated RESPA. D 14 is the

letter from Ocwen dated April 9, 2014 that identified the borrower as Michelle Ruby rather than

Monette Saccameno. Susan Van Sky also testified that she never received anything from Ocwen

that explained why Ocwen disagreed with her position. (R. 510-511). Van Sky also testified she

could not extrapolate from Ocwen’s written responses what Ocwen believed happened. (R. 511).

D12 was also mailed to the wrong address (Id.). Van Sky further testified that D14 was not helpful

to resolve the specific request that Van Sky had made to Ocwen and that the letter appeared to be

a cut and paste that misidentified the borrower as Michelle Ruby instead of Monette Saccameno

(R. 512-513). D 14 also failed to explain Ocwen’s position with respect to the documents Van Sky

                                                14
 Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 15 of 16 PageID #:10617



had sent to Ocwen in her QWR. (P33) (R. 513). Futhermore, Van Sky sent a correspondence to

Ocwen on April 28, 2014 which Saccameno contended was a QWR (P34). Ocwen never responded

to that correspondence does not argue here that P34 is not a QWR or that Ocwen adequately

responded to P34 as required by RESPA. Therefore, even if Ocwen were correct as to P33, the

jury could have found for Saccameno on P34 and Ocwen has raised no challenge to P34 either as

to its status as a QWR or alleging any response to that QWR. Therefore, this issue is either waived

or moot according to the authority in Hudson v. City of Chi., supra.

                                         CONCLUSION

       Ocwen’s Motion for Judgment as a Matter of Law is premised upon ignoring the record

evidence, ignoring the uncontested FDCPA verdict, and rehashing arguments rejected numerous

times by this Court before and during this trial and by the jury at trial. The sheer number of trees

sacrificed to repeat these borderline frivolous arguments is an embarrassment. As this Court has

done repeatedly, it should reject these same old ill-founded, baseless arguments. This is especially

true in light of the overwhelming and one-sided nature of the evidence in this case during trial.

Dated: September 29, 2018.                    Respectfully Submitted,


                                              /s/ Nick Wooten
                                              Nick Wooten, Esq.
                                              Nick Wooten, LLC
                                              4935 Bay Hill Drive
                                              Conway, AR 72034
                                              Phone (334) 887-3000
                                              Email: nick@nickwooten.com




                                                15
Case: 1:15-cv-01164 Document #: 335 Filed: 09/29/18 Page 16 of 16 PageID #:10618



                              CERTIFICATE OF SERVICE

       The undersigned certifies that on September 29, 2018, a true and correct copy of the
foregoing PLAINTIFF’S MEMORANDUM IN OPPOSITION TO OCWEN’S MOTION FOR JUDGEMENT
AS A MATTER OF LAW (DE 314) was served upon counsel of record via electronic filing:



                                         /s/ Nick Wooten
                                         Nick Wooten




                                            16
